2020 IL App (2d) 200623
                               Nos. 2-20-0623 & 2-20-0627 cons.
                               Opinion filed November 13, 2020


                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                      SECOND DISTRICT


FOX FIRE TAVERN, LLC,                            ) Appeal from the Circuit Court
d/b/a FoxFire,                                   ) of Kane County.
                                                 )
       Plaintiff-Appellee,                       )
                                                 )
v.                                               ) No. 20-CH-348
                                                 )
JAY ROBERT PRITZKER, in His                      )
Official Capacity as Governor of the State    ) of
Illinois, THE DEPARTMENT                         )
OF PUBLIC HEALTH, and THE KANE                   )
COUNTY HEALTH DEPARTMENT,                        ) Honorable
                                                 ) Kevin T. Busch,
       Defendants-Appellants.                    ) Judge, Presiding.


       PRESIDING JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Justice Schostok concurred in the judgment and opinion.
       Justice McLaren specially concurred in the judgment, with opinion

                                             OPINION

¶ 1 On October 21, 2020, the governor, Jay Robert Pritzker, issued Executive Order 2020-61

(EO61), which imposed certain restrictions on dining establishments in four counties, including

Kane County. On October 23, 2020, plaintiff, Fox Fire Tavern, LLC (FoxFire), filed a complaint

seeking a declaratory judgment regarding the lawfulness of EO61. On October 26, 2020, FoxFire

filed a motion for a temporary restraining order (TRO), seeking to block the enforcement of EO61

against it. That day, the circuit court of Kane County granted the motion and entered a TRO against
2020 IL App (2d) 200623


defendants, Governor Pritzker, the Illinois Department of Public Health (Department), and the

Kane County Health Department. Defendants appeal, arguing that the trial court abused its

discretion in granting the TRO. We reverse and remand.

¶2                                     I. BACKGROUND

¶ 3 The controversy in this case involves the State’s response to the COVID-19 pandemic, which

continues to beset Illinois as well as the rest of the world. On March 9, 2020, the Governor issued

a proclamation under section 7 of the Illinois Emergency Management Agency Act (Act) (20 ILCS

3305/7 (West 2018)), declaring that the COVID-19 pandemic constituted a disaster within the

State of Illinois. According to this proclamation, at the time of its issuance, the State had 11

confirmed cases of COVID-19, “an additional 260 persons under investigation,” and evidence of

“community transmission in Illinois.” Proclamation No. 2020-38, 44 Ill. Reg. 4744 (Mar. 9, 2020),

https://www2.illinois.gov/sites/gov/Documents/CoronavirusDisasterProc-3-12-              2020.pdf

[https://perma.cc/HF89-Y8HD].

¶ 4 As the pandemic persisted, the Governor entered subsequent disaster proclamations, on April

1, April 30, May 29, June 26, July 24, August 21, September 18, and October 16, 2020. In his most

recent proclamation, the Governor noted that, as of October 16, 2020, “there have been over

335,000 confirmed cases of COVID-19 in all 102 Illinois counties” and that “more than 9150

residents of Illinois have died due to COVID-19,” although the total cases of COVID-19 “may be

up to 13 times higher than currently reported.” Proclamation No. 2020-63, 44 Ill. Reg. 17514 (Oct.

16,   2020),     https://www2.illinois.gov/sites/gov/Documents/CoronavirusDisasterProc-10-16-

2020.pdf [https://perma.cc/NMD2-6GMJ]. The Governor also listed 34 counties in this

proclamation, including Kane County, that were “identified as exhibiting warning signs of

increased COVID-19 risk.” Id.



                                              -2-
2020 IL App (2d) 200623


¶5     On October 21, 2020, the Governor issued EO61, which cited the October 16, 2020,

disaster proclamation. Exec. Order No. 2020-61, 44 Ill. Reg. 17833 (Oct. 21, 2020),

https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-61.aspx

[https://perma.cc/8KYY-LNJW]. In EO61, the Governor described two scenarios that would lead

the State to institute additional mitigating health measures for any of the State’s regions. Id. EO61

went on to describe these two scenarios:

       “[F]irst, a sustained increase in the 7-day rolling average (7 out of 10 days) in the positivity

       rate [of COVID-19 testing results], coupled with either (a) a sustained 7-day increase in

       hospital admissions for a COVID-like illness, or (b) a reduction in hospital capacity

       threatening surge capabilities (ICE capacity or medical/surgical beds under 20%); or

       second, three consecutive days averaging greater than or equal to an 8% positivity rate (7

       day rolling average).” (Emphasis added.) Id.

Because the three-day rolling positivity rate of COVID-19 in Kane County triggered the second

scenario, EO61 mandated additional restrictions for the county. Id.

¶ 6 These restrictions pertained to restaurants and bars, meetings and social events, gaming and

casinos, and all workplaces. Id. Regarding the measures for restaurants and bars, the order imposed

five temporary measures:

               “1. All restaurants and bars in the region must close at 11:00 p.m., and must remain

       closed until 6:00 a.m. the following day.

               2. All restaurants and bars in the region must suspend indoor on-premises

       consumption.

               3. All customers eating or drinking on premises must be seated at outdoor tables

       spaced at least six feet apart. Multiple parties may not be seated at a single table.



                                                -3-
2020 IL App (2d) 200623


               4. Customers who are not yet seated at a table must wait off premises and, when

       waiting, must not congregate in groups larger than the party with whom they are dining.

       Standing, congregating, or dancing on premises is not permitted.

               5. Each party must have a reservation, even if made on-site, so that the restaurant

       or bar has contact information to reach every party for contact tracing if needed.” Id.

¶ 7 On October 23, 2020, FoxFire, a restaurant located in Geneva, filed its verified complaint for

declaratory judgment and injunctive relief, seeking a declaration that the Governor’s October 16,

2020, disaster proclamation and EO61 were both void. The complaint named the Governor, the

Department, and the Kane County Health Department as defendants. On October 26, 2020,

FoxFire filed an emergency petition for a TRO and a preliminary injunction pursuant to section

11-101 of the Code of Civil Procedure (735 ILCS 5/11-101 (West 2018)), seeking to preclude

enforcement of EO61 against it. Hours later, the Attorney General of the State of Illinois (State)

filed its appearance on behalf of the Governor and the Department as well as a notice of orders and

decisions from other courts upholding the legality of Illinois’s COVID-19 response. The Kane

County Health Department filed a response to the petition, arguing that FoxFire’s claims were not

ripe and that the restaurant had not satisfied the requirements for temporary injunctive relief.

¶ 8 At the TRO hearing, all the parties appeared remotely. After concluding that the Governor

lacked statutory authority to address the COVID-19 pandemic in consecutive disaster

proclamations, the trial court found that FoxFire established a likelihood of success on the merits.

Consequently, the court granted FoxFire’s request for a TRO and enjoined defendants from




                                               -4-
2020 IL App (2d) 200623


enforcing EO61 against it.1 Defendants timely appealed. The Illinois Restaurant Association and

the Restaurant Law Center filed a brief as amici curiae in support of FoxFire’s position. Ill. S. Ct.

R. 345 (eff. Sept. 20, 2010).

¶9                                          II. ANALYSIS

¶ 10 On appeal, defendants argue that the trial court improvidently granted the TRO. Specifically,

defendants contend that FoxFire could not demonstrate a likelihood of success on the merits,

because the October 16, 2020, disaster proclamation was authorized by statute. Defendants also

contend that the trial court abused its discretion in balancing the factors required to support the

issuance of a TRO. Because we agree that FoxFire has failed to show a likelihood of success on

the merits, we need address only address defendants’ first point.

¶ 11 Generally, “[a] trial court’s order granting or denying a TRO is reviewed for an abuse of

discretion.” Bradford v. Wynstone Property Owners’ Ass’n, 355 Ill. App. 3d 736, 739 (2005).

However, where the propriety of a TRO rests on a purely legal issue, that issue should be reviewed

de novo. Mohanty v. St. John Heart Clinic, S.C., 225 Ill. 2d 52, 63 (2006). Because statutory

interpretation involves questions of law, we review the trial court’s interpretation of any applicable

statutes de novo, while reviewing its grant of the TRO under the abuse-of-discretion standard.

Midstate Siding & Window Co. v. Rogers, 204 Ill. 2d 314, 319 (2003) (holding that the

interpretation of a statute presents a question of law); Mohanty, 225 Ill. 2d at 63; Bradford, 355

Ill. App. 3d at 739.

¶ 12                                    A. Preliminary Matters

       1 The record suggests    that the parties had an opportunity to argue before the trial court made

its decision. However, the record does not contain transcripts of these arguments, apparently

because a court reporter was not present while the parties argued.



                                                 -5-
2020 IL App (2d) 200623


¶ 13 Before we analyze the trial court’s decision to issue the TRO, we first address several ancillary

matters that FoxFire brings to our attention. First, FoxFire requests that the State’s memorandum

be stricken because it exceeds the length limit specified by Illinois Supreme Court Rule 307(d)(2)

(eff. Nov. 1, 2017). Furthermore, FoxFire takes issue with certain facts that the State has included

in its memorandum, which FoxFire contends are unsupported by the record. We examine each of

these matters in turn.

¶ 14                         1. Illinois Supreme Court Rule 307(d)(2)

¶ 15 FoxFire first requests that we strike the State’s memorandum because it exceeds the length

limit specified by Rule 307(d)(2). The State, acknowledging its error, has requested permission

instanter to file its oversized memorandum. While we agree that the State violated Rule 307(d)(2),

we nonetheless decline to strike its memorandum, and we grant its request for leave to file the

oversized memorandum instanter.

¶ 16 Pursuant to Rule 307(d)(2), a “petitioner may file a memorandum supporting the petition

which shall not exceed 15 pages or, alternatively, 4,500 words.” Id. Illinois Supreme Court rules

must be obeyed and enforced as written; they are not merely suggestions or aspirational. Roth v.

Illinois Farmers Insurance Co., 202 Ill. 2d 490, 494 (2002). While we are authorized to strike a

brief or memorandum that violates these rules, this is a harsh sanction, appropriate only where a

party’s rule violations preclude review. In re Detention of Powell, 217 Ill. 2d 123, 132 (2005).

Here, we find that striking the State’s memorandum is too harsh a sanction to redress its violation

of Rule 307(d)(2), especially where the violation does not hinder or preclude our review.

¶ 17                                       2. The Record

¶ 18 Next, FoxFire requests that we strike certain facts that the State referenced that were not

memorialized in the record. Specifically, FoxFire takes issue with the State’s reference to facts



                                                -6-
2020 IL App (2d) 200623


from sources that FoxFire labels as “mainstream media sources” and “government website figures”

involving the COVID-19 pandemic’s severity. FoxFire also argues that the State improperly

referenced its attempts to respond to FoxFire’s emergency TRO as well as its objections at the

TRO hearing. For the reasons below, we disregard any reference to these facts.

¶ 19 “Without adequate support in the record, an allegation included in the statement of facts

contained in an appellate brief lies outside the record [citations]; such unsupported factual

references should be stricken and not considered ***.” Coleman v. Windy City Balloon Port, Ltd.,

160 Ill. App. 3d 408, 419 (1987). Here, FoxFire is correct that the record does not contain any

reference to the various Internet sources that the State cited in the background section of its

memorandum. Additionally, while the State cited the record in mentioning its objections to the

trial court’s decision, the corresponding portions of the record do not reference these objections.

Because these allegations are therefore not supported by the record, we will disregard them.

¶ 20 However, we note that, even if these allegations were supported by the record, they would

not influence our analysis. Courts should refrain from considering the wisdom behind any adopted

methods to combat the spread of disease. People exrel. Barmore v. Robertson, 302 Ill. 422, 432

(1922). While courts may interfere with regulations that prove to be arbitrary or unreasonable, the

question of EO61’s reasonableness is not before us. Id. Instead, we are tasked with reviewing the

trial court’s conclusion that FoxFire established a likelihood of success on the merits based on the

Governor’s inability to issue successive disaster proclamations in response to the ongoing

pandemic.

¶ 21          B. FoxFire Failed to Establish a Likelihood of Success on the Merits




                                               -7-
2020 IL App (2d) 200623


¶ 22 Turning to the substance of this appeal, defendants contend that the trial court improperly

granted FoxFire’s request for a TRO, because FoxFire did not establish a likelihood of success on

the merits.

                “When seeking injunctive relief under the common law, the party seeking a

        preliminary injunction or TRO must establish facts demonstrating the traditional equitable

        elements that (1) it has a protected right; (2) it will suffer irreparable harm if injunctive

        relief is not granted; (3) its remedy at law is inadequate; and (4) there is a likelihood of

        success on the merits.” County of Du Page v. Gavrilos, 359 Ill. App. 3d 629, 634 (2005).

In order to show a likelihood of success on the merits, the party seeking injunctive relief need only

“ ‘raise a fair question as to the existence of the right which [it] claims and lead the court to believe

that [it] will probably be entitled to the relief requested if the proof sustains [its] allegations.’ ”

Stenstrom Petroleum Services Group, Inc. v. Mesch, 375 Ill. App. 3d 1077, 1089 (2007) (quoting

LSBZ, Inc. v. Brokis, 237 Ill. App. 3d 415, 425 (1992)). Because both the Act and subsequent

statutes confirm the Governor’s authority to issue successive proclamations arising from a single,

ongoing disaster, we find that FoxFire failed to establish a likelihood of success on themerits.

¶ 23                    1. The Illinois Emergency Management Agency Act

¶ 24 Because the Act plainly authorizes the Governor to issue successive disaster proclamations

stemming from one ongoing disaster, the trial court abused its discretion in finding that FoxFire

established a likelihood of success on the merits.

¶ 25 When interpreting a statute, a court’s primary objective is to ascertain the legislature’s intent.

Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 6 (2009). The best indicator of the legislative intent

is a statute’s language, given its plain and ordinary meaning. Id. Where a statute is unambiguous,

a court should apply the statute as written, without the use of extrinsic aids. Id. at



                                                 -8-
2020 IL App (2d) 200623


6-7. “It is not permissible to depart from the plain language of the statute by reading into it

exceptions, limitations, or conditions not expressed by the legislature.” Coalition to Request

Equitable Allocation of Costs Together (REACT) v. Illinois Commerce Comm’n, 2015 IL App

(2d) 140202, ¶ 43. A statute should be considered in its entirety,

       “keeping in mind the subject it addresses and the apparent intent of the legislature in

       enacting it. [Citation.] Words and phrases should not be construed in isolation but must be

       interpreted in light of other relevant provisions of the statute.” Van Dyke v. White, 2019

       IL 121452, ¶ 46.

To maintain the separation of the legislative and judicial branches, courts should avoid

implementing their own “notions of optimal public policy” and effectively becoming a legislature.

(Internal quotation marks omitted.) Illinois State Treasurer v. Illinois Workers’ Compensation

Comm’n, 2015 IL 117418, ¶ 39.

¶ 26 Pursuant to section 7 of the Act, “[i]n the event of a disaster *** the Governor may, by

proclamation declare that a disaster exists.” 20 ILCS 3305/7 (West 2018). Once such a declaration

has been made, the Governor may exercise his emergency powers “for a period not to exceed 30

days” following the proclamation. Id. The State notes, and we agree, that nothing in this language

precludes the Governor from issuing multiple disaster proclamations—each with its own 30-day

grant of emergency powers—arising from one ongoing disaster.

¶ 27 While section 7 does not contain any limitations on the Governor’s power to issue successive

disaster proclamations, other sections of the Act do contain limitations on local officials’

capabilities to proclaim local disasters. For instance, section 11(a) of the Act provides:

       “A local disaster may be declared only by the principal executive officer of a political

       subdivision, or his or her interim emergency successor ***. It shall not be continued or



                                               -9-
2020 IL App (2d) 200623


       renewed for a period in excess of 7 days except by or with the consent of the governing

       board of the political subdivision.” (Emphasis added.) 20 ILCS 3305/11(a) (West 2018).

From this section of the Act, it is plain to see that, where the legislature intended there to be a

check on an official’s powers to make consecutive disaster declarations, it explicitly provided as

much. See People v. Davis, 2012 IL App (2d) 100934, ¶ 15 (holding that, where the legislature

uses different language in different portions of a statute, a court should assume that different

outcomes were intended). With this in mind, because section 7 does not contain any limitations on

the Governor’s authority to issue successive proclamations, a comprehensive reading of the Act

supports the conclusion that the legislature did not intend to limit the Governor’s authority in such

a manner.

¶ 28 However, by failing to consider the entirety of the Act before concluding that the Governor’s

authority to address the COVID-19 pandemic was “limited by the legislature to 30 days,” the trial

court improperly considered section 7 of the Act in a vacuum. See Van Dyke, 2019 IL 121452, ¶

46. The trial court’s interpretation of the Act also violated a second maxim of statutory

interpretation by reading limitations into the Act that were neither provided nor intended by the

legislature. Wingert v. Hradisky, 2019 IL 123201, ¶ 43. Because the trial court ignored these maxims

of statutory interpretation, we find that it abused its discretion when finding that FoxFire

established a likelihood of success on the merits. Colburn v. Mario Tricoci Hair Salon & Day Spas,

Inc., 2012 IL App (2d) 110624, ¶ 22 (holding that a trial court abuses its discretion where it ignores

principles of law so that substantial prejudice results).

¶ 29                                 2. Subsequent Legislation




                                                - 10 -
2020 IL App (2d) 200623


¶ 30 Our reading of the Act is bolstered by recent legislation that explicitly refers to the Governor’s

authority to issue successive disaster proclamations. First, the Sexual Assault Survivors

Emergency Treatment Act (410 ILCS 70/1 (West 2018)) was amended to provide:

       “An approved federally qualified health center may provide medical forensic services ***

       to all sexual assault survivors 13 years old or older *** in relation to injuries or trauma

       resulting from a sexual assault during the duration, and 90 days thereafter, of a

       proclamation issued by the Governor declaring a disaster, or a successive proclamation

       regarding the same disaster, in all 102 counties due to a public health emergency.”

       (Emphasis added.) Pub. Act 101-634, § 5 (eff. June 5, 2020) (adding 410 ILCS 70/2-1(b-

       5)).

This amendment became effective on June 5, 2020, after the Governor issued several successive

disaster proclamations to address the COVID-19 pandemic. Id.

¶ 31 Next, section 500 of the Unemployment Insurance Act (820 ILCS 405/500 (West 2018)) was

amended to provide:

       “[I]f the individual’s benefit year begins on or after March 8, 2020, but prior to the week

       following *** the last week of a disaster period established by the Gubernatorial Disaster

       Proclamation in response to COVID-19, dated March 9, 2020, and any subsequent

       Gubernatorial Disaster Proclamation in response to COVID-19 *** the individual is not

       subject to the requirement that the individual be unemployed for a waiting period of one

       week during such benefit year.” (Emphasis added.) Pub. Act 101-633, § 20 (eff. June 5,

       2020) (amending 820 ILCS 405/500).

Again, this statute became effective after the Governor had issued several successive disaster

proclamations to address the pandemic. Id.



                                                - 11 -
2020 IL App (2d) 200623


¶ 32 Furthermore, section 30-5 of the Township Code (60 ILCS 1/30-5 (West 2018)) was amended

to provide:

       “Ifa subsequentdisasterisdeclaredunderSection7 oftheIllinoisEmergencyManagement

       Agency Act prior to or one day after the expiration of the disaster declaration upon which

       the township board based its decision to postpone the annual meeting and the township

       board intends to proceed with the annual meeting during this subsequent disaster

       declaration, the township board must consult with and receive written approval from the

       county health department in order to proceed with the annual meeting during the course of

       the subsequent disaster declaration.” (Emphases added.) Pub. Act 101-632, § 5 (eff. June

       5, 2020) (amending 60 ILCS 1/30-5).

Once again, this language became operative after the Governor had issued several successive

disaster proclamations. Id.

¶ 33 Each of these three statutes explicitly contemplates the Governor’s authority to issue

successive disaster proclamations. In fact, the amended language of the Unemployment Insurance

Act mentions the Governor’s power to issue subsequent proclamations specifically to address the

COVID-19 pandemic. Pub. Act 101-633, § 20 (eff. June 5, 2020) (amending 820 ILCS 405/500).

¶ 34 Similarly, recent amendments to the Election Code (10 ILCS 5/1-1 (West 2018)) also suggest

the legitimacy of the Governor’s successive disaster proclamations. In amending the Election

Code, the legislature provided:

       “Whereas protecting the health and safety of Illinoisans is among the most important

       functions of State government, and whereas the Coronavirus Disease 2019 (COVID-19)

       has resulted in declarations that COVID-19 presents a severe public health emergency by

       the World Health Organization, the United States government, and the Governor of Illinois,



                                             - 12 -
2020 IL App (2d) 200623


       the General Assembly therefore declares it necessary and appropriate to make certain

       modifications to the administration and conduct of the elections for the November 2020

       general election.” (Emphases added.) Pub. Act 101-642, § 10 (eff. June 16, 2020) (adding

       10 ILCS 5/2B-1).

¶ 35 According to the Election Code, the legislature found it necessary to modify the administration

of the general election pursuant to the Governor’s disaster “declarations.” Id. Because these

modifications were enacted on June 16, 2020, it is consequently clear that the legislature

recognized an ongoing disaster proclamation on that date. Id. For there to have been a valid disaster

proclamation as of that date, the legislature must have recognized the Governor’s authority to

declare successive disasters following his initial, March 9, 2020, declaration.

¶ 36 In addition to the clear language of the Act, these statutes all confirm our conclusion that the

legislature intended to allow the Governor to issue successive disaster proclamations stemming from

an ongoing disaster. Because the trial court therefore misconstrued the Act, it abused its discretion

when it held that the Governor was without power to make successive disaster proclamations in

response to the COVID-19 pandemic and that FoxFire consequently established a likelihood of

success on the merits.

¶ 37                         C. The Department of Public Health Act

¶ 38 FoxFire, seemingly abandoning the argument it made in the court below regarding the

Governor’s authority to issue successive disaster proclamations, now argues that section 7 of the

Act imposed an additional prerequisite to the Governor exercising his emergency powers to

address the pandemic. Specifically, FoxFire reasons that, before utilizing his emergency powers,

the Governor needed to show that “strict compliance with the statutes/rules at play must hinder the

action [he] desires to take.” FoxFire concludes that, because the Governor did not show that strict



                                               - 13 -
2020 IL App (2d) 200623


compliance with section 2(c) of the Department of Public Health Act (20 ILCS 2305/2(c) (West

2018)) hindered his efforts to address the pandemic, he was not authorized to suspend that statute

by issuing EO61.

¶ 39 However, FoxFire’s contentions are meritless. According to section 7 of the Act, the Governor

may

       “suspend the provisions of any regulatory statute prescribing procedures for conduct of

       State business, or the orders, rules and regulations of any State agency, if strict compliance

       with the provisions of any statute, order, rule, or regulation would in any way prevent,

       hinder or delay necessary action, including emergency purchases, by the Illinois

       Emergency Management Agency, in coping with the disaster.” 20 ILCS 3305/7(1) (West

       2018).

Otherwise put, where the Governor seeks to suspend a regulation pursuant to his emergency

powers, he must first show that the regulation hinders his efforts to cope with a disaster. Id.

¶ 40 Section 2 of the Department of Public Health Act provides the procedures that the Department

must adhere to when “a person or group of persons [is] to be quarantined or isolated” or it orders

that “a place [must] be closed and made off limits to the public to prevent the probable spread of a

dangerously contagious or infectious disease.” 20 ILCS 2305/2(b), (c) (West 2018).

Specifically, that section requires that

       “[e]xcept as provided *** no person or a group of persons may be ordered to be quarantined

       or isolated and no place may be ordered to be closed and made off limits to the public

       except with the consent of the person or owner of the place or upon the prior order of a

       court of competent jurisdiction.” Id.




                                               - 14 -
2020 IL App (2d) 200623


¶ 41 Here, EO61 did not suspend section 2(c), because its measures were not tantamount to

quarantine orders, isolation orders, or business-closure orders. See Cassell v. Snyders, 458 F. Supp.

3d 981, 1002 (N.D. Ill. 2020) (holding that restrictions on large gatherings do not amount to orders

of quarantine, isolation, or business closure). Instead, EO61 prescribed guidelines that restaurants

must follow to safely operate while a region’s positivity rates exceed state guidelines. Exec. Order

No. 2020-61, 44 Ill. Reg. 17833 (Oct. 21, 2020), https://www2.illinois.gov/Pages/Executive-

Orders/ExecutiveOrder2020-61.aspx [https://perma.cc/8KYY-LNJW]. To be sure, FoxFire has

not attempted to argue that the measures introduced in EO61 amount to a full business closure.

Therefore, because the Governor did not seek to suspend section 2(c) of the Department of Public

Health Act in enacting EO61, the Governor was not required to show that strict compliance with

that statute would hinder his attempts to address the pandemic.

¶ 42                                   D. Policy Arguments

¶ 43 Finally, we address the policy arguments that amici present in their brief. Amici point out that

the COVID-19 pandemic has placed Illinois’s restaurant industry in a perilous position. Amici also

describe the stringent measures that Illinois restaurants have already implemented in order to

operate safely during the pandemic, such as adopting carry-out food services, reducing restaurant

capacities, encouraging social distancing, creating outdoor seating areas, encouraging customers

to wear masks, recording customer information for contact tracing, and imposing sanitation

procedures. Amici argue that, despite these efforts, “the restaurant industry has been unfairly

targeted for additional shutdowns.” According to amici, the “existing data and statistics do not

support shutting down restaurants.”

¶ 44 We understand and certainly appreciate amici’s cause for concern, especially considering the

extreme hardships that the restaurant industry has faced in light of the ongoing pandemic.



                                               - 15 -
2020 IL App (2d) 200623


However, as we have noted above, we are not tasked with questioning the policies behind EO61.

Robertson, 302 Ill. at 432. Instead, pursuant to the trial court’s issuance of the TRO, we are tasked

only with determining whether the Governor had legal authority to proclaim successive disasters

to address the pandemic and thus whether FoxFire established a likelihood of success on the merits.

We note that, even if we were to consider the wisdom behind EO61, the record is insufficient to

guide us in such an analysis. As FoxFire has already suggested, the record contains no reference

to any facts, figures, or expert testimony to support or rebut the Governor’s implementation of

EO61. Therefore, while we appreciate amici’s contentions, they unfortunately bear no relevance

to the issue underlying this appeal.

¶ 45                                     III. CONCLUSION

¶ 46 For the reasons stated, we reverse the judgment of the circuit court of Kane County, dissolve

the TRO, and remand for further proceedings consistent with this opinion.

¶ 47 Reversed and remanded.

¶ 48 JUSTICE McLAREN, specially concurring:

¶ 49 The majority states that, “[w]hile courts may interfere with regulations that prove to be

arbitrary or unreasonable, the question of EO61’s reasonableness is not before us.” Supra ¶ 21.

Since we are remanding the case for further proceedings, judicial economy would suggest that we

inform the parties that, in order to deem the Governor’s orders unreasonable, there has to be a

comparison of the disease’s impact on the restaurant industry vis-à-vis its impact on the general

public. Plaintiff and amici address the harm to them but fail to establish just how severely the

disease is or is not affecting the general public.

¶ 50 The majority also states that, “while we appreciate amici’s contentions, they unfortunately

bear no relevance to the issue underlying this appeal” and holds that the petitioner failed to



                                                - 16 -
2020 IL App (2d) 200623


establish a likelihood of success on the merits. Supra ¶ 45. I submit that the contentions are relevant

to the holding of this court. However, those contentions have been presented in a vacuum. The

amici have presented an enthymeme.2 In this instance, the unstated premise is that the pandemic

is not sufficiently severe or dangerous, as presumed or claimed by defendants, to provide a basis

to impose the orders. Simply put, plaintiff has neither pled nor presented evidence that the cure is

worse than the disease.




       2
           An enthymeme is a “syllogism in which one of the premises is implicit.” Merriam-Webster Online

Dictionary, https://www.merriam-webster.com/dictionary/enthymeme (last visited Nov. 10, 2020)

[https://perma.cc/9KVE-PHQT].



                                                  - 17 -
2020 IL App (2d) 200623



                                   No. 2-20-0623


 Cite as:                 Fox Fire Tavern, LLC v. Pritzker, 2020 IL App (2d) 200623


 Decision Under Review:   Appeal from the Circuit Court of Kane County, No. 20-CH-348;
                          the Hon. Kevin T. Busch, Judge, presiding.


 Attorneys                Kwame Raoul, Attorney General, of Chicago, and Joseph H.
 for                      McMahon, State’s Attorney, of Geneva (Jane Elinor Notz,
 Appellant:               Solicitor General, and Thomas Verticchio, Sarah A. Hunger,
                          Jonathan J. Sheffield, and Evan Siegel, Assistant Attorneys
                          General, and Erin M. Brady, Assistant State’s Attorney, of
                          counsel), for appellants.


 Attorneys                Kevin L. Nelson, of Myers, Earl & Nelson, P.C., of Geneva, for
 for                      appellee.
 Appellee:



 Amicus Curiae:           Gabriel K. Gillett, of Jenner & Block LLP, of Chicago, for
                          amici curiae Illinois Restaurant Association and Restaurant Law
                          Center.




                                       - 18 -